sDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 20, 23, 27, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2018/0143838 to Seo (“Seo”) in view of US PG Pub 2009/0141181 to Yang (“Yang”).
Regarding claim 16, “A display device comprising: a display; an external device interface; and a controller configured to: connect with a set-top box through the external device interface” reads on the display apparatus that includes a display and a wired communicator such as a HDMI connected with an external device such as Set-top box (¶0040, ¶0042, ¶0059, ¶0063) disclosed by Seo and represented in Figs. 1 and 3.
As to “…the display device information indicates that a High Definition Multimedia Interface-Consumer Electronics Control (HDMI-CEC) function of the display device is turned off” Seo discloses (¶0065, ¶0089) that the wired 
As to “receive set-top box information from the set-top box through the external device interface, wherein the set-top box information includes a CEC field indicating whether a HDMI-CEC function of the set-top box is turned on or off” Seo discloses (¶0067, ¶0113, ¶0065) that the electronic apparatus such as TV is paired with the external device through the HDMI, where the information about physical connection state of the external device is provided through HDMI.
As to “in response to the CEC field indicating the HDMI-CEC function of the set-top box is turned off, maintain the HDMI-CEC function of the display device to be turned off” Seo discloses (¶0044) that the power state of the electronic apparatus is matched with the external device; when its determined that the external device is turned off, power state of the electronic apparatus is turned off.
Seo meets all the limitations of the claim except “transmit display device information to the set-top box through the external device interface, wherein the display device information indicates that…the display device is turned off.”  However, Yang discloses (¶0048) that the set-top box receives power state 
As to “in response to the CEC field indicating the HDMI-CEC function of the set-top box is turned on, turn on the HDMI-CEC function of the display device” Yang discloses (¶0058) that based on the power state information of the set-top box, if it is determined that the set-top box is powered on by obtaining signal from the set-top box to the display apparatus, the display apparatus is turned on.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Seo’s system by exchanging power state information between STB and the display and turning on display device when the STB is on as taught by Yang in order to decrease inconveniency by automatically controlling power states of different devices (¶0006, ¶0007).

Regarding claim 17, “The display device of claim 16, wherein the controller is configured to turn on a power of the display device when a power of the set-top box is turned on” Yang discloses (¶0058) that based on the power state information of the set-top box, if it is determined that the set-top box is on by obtaining signal from the set-top box to the display apparatus, the display apparatus is turned on.

Regarding claim 20, “The display device of claim 16, wherein the set-top box information includes a manufacturer of the set-top box, a model name of the 

Regarding claim 23, “The display device of claim 16, wherein the display device information includes information indicating that the HDMI-CEC function is capable of being automatically turned on” combination of Seo and Yang teaches this limitation, where Yang discloses (¶0058) that the power of the display device automatically turned on when the STB is power on.

Regarding claim 27, see rejection similar to claim 16.

Regarding claim 28, see rejection similar to claim 17.

Regarding claim 31, see rejection similar to claim 20.

Claims 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Yang as applied to claim 17 above, and further in view of US PG Pub 2017/0193962 to Yoon (“Yoon”).
Regarding claim 18, combination of Seo and Yang meets all the limitations of the claim except “The display device of claim 17, wherein the 

Regarding claim 29, see rejection similar to claim 18.

Claims 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Yang as applied to claim 16 above, and further in view of US PG Pub 2008/0270635 to Nakahama (“Nakahama”).
Regarding claim 19, combination of Seo and Yang meets all the limitations of the claim except “The display device of claim 16, wherein the controller is configured to display a setting menu on the display for setting the HDMI-CEC function of the set-top box, and wherein the setting menu includes a guide indicating that power operations of the set-top box and the display device are equally performed when the HDMI-CEC function of the set-top box is turned on.” However, Nakahama discloses (¶0008, ¶0040) that the HDMI-CEC is set to transmit user operation information on both sink and source devices; when content is started on a source device, a power supply of a TV  is turned ON to 

Regarding claim 30, see rejection similar to claim 19.

Claims 21, 22, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Yang as applied to claim 16 above, and further in view of US PG Pub 2012/0249890 to Chardon (“Chardon”).
Regarding claim 21, combination of Seo and Yang meets all the limitations of the claim except “The display device of claim 20, wherein the extra information includes a prefix field identifying whether the extra information is present the CEC field.”  However, Chardon discloses (¶0063) that the system determines power on/off state of the device based on the CEC command code.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Seo and Yang’s systems by identifying whether the extra information is present in the CEC field as taught by Chardon in order to provide enhanced functions by providing solutions for known short comings in the CEC standard (¶0005).

Regarding claim 22, “The display device of claim 21, wherein the controller is configured to indicate that the HDMI-CEC function of the set-top box is turned off when a value of the CEC function field is a first value and indicate that the HDMI-CEC function of the set-top box is turned on when the value of the CEC function field is a second value” Chardon discloses (¶0063) that the system determines power on/off state of the device based on the CEC command code is presence (first value) or absence (second value).

Regarding claim 32, see rejection similar to claim 21.

Regarding claim 33, see rejection similar to claim 22.

Claims 24-26, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Yang as applied to claim 16 above, and further in view of US PG Pub 2010/0110292 to Oh (“Oh”).
Regarding claim 24, combination of Seo and Yang meets all the limitations of the claim except “The display device of claim 16, wherein the set-top box information includes a data packet including a plurality of byte fields, and wherein the CEC field is one of the plurality of byte fields.”  However, Oh discloses (¶0073, ¶0115, ¶0118) that the HDMI interface is connected between the BD player/receiver device and the TV, where the CEC channel is used to transmit a control signal to control connected devices; (¶0079, ¶0082) BD player 

Regarding claim 25, “The display device of claim 24, wherein the plurality of byte fields further include: an eight byte field indicating a vendor name of the set-top box, a six byte field indicating a model name of the set-top box, a four byte field including the CEC field, and a one byte field indicating source information of the set-top box” Oh discloses (¶0121- ¶0124) that the SPD InfoFrame includes a total of 25 bytes which includes bytes for Vendor Name, Model Name, Function information, Product/source information; (¶0019, ¶0118) the information of the apparatus is transmitted to the external apparatus in an EDID format and record and transmit the function information of the video apparatus in a at least one byte included in the EDID.

Regarding claim 26, “The display device of claim 25, wherein the plurality of byte fields further include: a one byte space field between the six byte field indicating the model name and the four byte field including the CEC field, and wherein the one byte space field distinguishes between the six byte field 

Regarding claim 34, see rejection similar to claim 24.

Regarding claim 35, see rejection similar to claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425